Citation Nr: 1403530	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for a left knee disability. 

The Board remanded the claim in November 2011 for further development.  

In July 2012, the Board denied the Veteran's claim for service connection for a left knee disability.  In February 2012, the Secretary of VA (Appellee) filed a motion ("Appellee's Motion for Remand") with the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the July 2012 Board decision.  The Court granted this motion in an April 2013 Order, thereby remanding the appeal to the Board for action consistent with the terms of the February 2012 motion. 

In December 2013, the Board sent a letter to the Veteran notifying him that his case had been remanded by the Court to the Board for readjudciation; he was also informed that he had 90 days to submit additional argument or evidence.  Later that month, the Veteran submitted a duplicative, private treatment report from Dr. R.A. and expressly requested that his case be sent back to the AOJ for review of this evidence. See 90-Day Letter Response Form. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Remand is required because VA failed to satisfy its duty to assist the Veteran in the development of his claim by providing an adequate medical examination or opinion regarding the issue of entitlement to service-connection for a left knee disability. See Appellee's Motion for Remand, Bases, p. 1. 

The Veteran was afforded a VA examination in September 2007 to determine whether a current left knee condition was caused by or a result of an in-service injury to the left knee - specifically, a "severe left knee sprain," as documented by the service treatment records (STRs). See February 1968 STR.  

The September 2007 VA examiner diagnosed left knee degenerative joint disease, status post total knee replacement (in February 2007), and opined that this left knee condition was not caused by, or a result of injury sustained during service.  The examiner reasoned that the Veteran had also undergone a total knee replacement of the right knee, without in-service injury. 

In November 2011, the Board remanded the Veteran's claim to obtain a new VA etiology examination.  The Board's directives requested that the examiner address the following: (1) whether any left knee disability had its onset during service, to include in-service injury; (2) whether arthritis of the left knee was manifested within one year of the Veteran's discharge from service in January 1971; (3) whether a left knee condition existed prior to entry to service; (4) and if so, whether the pre-existing left knee condition underwent a worsening during service.  

The Veteran underwent a second VA examination in December 2011, at which time the examiner opined that it was less likely than not that the current left knee pain was a continuation of the knee pain that was noted during service.  The examiner reasoned that the Veteran had denied having a history of a trick or locked knee on his December 1970 discharge examination.  The examiner further opined that he was unable to resolve the issue of whether the Veteran's arthritis manifested within one year of separation from service without resorting to mere speculation as there were no x-rays from this time period.  With respect to whether the left knee condition pre-existed service, the examiner noted that the Veteran had denied such a condition during the examination and that a "highly illegible" note referred to something on the "left" and something "until age of 16."  The examiner stated that he could not resolve this issue (i.e., whether there was a worsening during service) without resorting to mere speculation. 

VA examinations must be "thorough and contemporaneous" and consider prior medical examinations and treatment. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability...in sufficient detail so that the Board's evaluation of the claimed disability will be a fully formed one."  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Additionally, a medical examination must provide a "reasoned medical explanation connecting" his observations and his conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, he must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  If an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." See Bowling v. Principi, 15 Vet. App. 1, 12 (2001); see also 38 C.F.R. § 4.2. 

In this case, and as noted in the February 2013 Motion for Remand, both the September 2007 and the December 2011 VA opinions lack adequate rationale. See Appellee's Motion for Remand, p. 6.  In fact, the Board conceded that the September 2007 VA examination lacked rationale when it remanded the claim in November 2011 for a new VA examination; accordingly, the Board cannot now claim that the September 2007 contained a "complete rationale." See July 2012 Board Decision.  

With respect to the December 2011 VA opinion, the Motion for Remand noted that the examiner failed to opine on whether any left knee condition had its onset in-service, or was otherwise caused by any incident or even that occurred during service. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (When "the remand orders of the Board or this Court are not complied with, the Board itself errs in failing to insure compliance.").  The December 2011 examiner also failed to address whether the post-service left knee diagnoses of synovitis, degenerative joint disease, a meniscal tear, or a total knee replacement were attributable to the Veteran's left knee sprain in-service. See Stegall, supra.  

Lastly, the examiner was unable to provide an opinion as to pre-existence, in part, due to "highly illegible" notations in the service treatment records.  Thus, the examiner's inability to provide an opinion on this matter is partially based on his incomplete understanding of the Veteran's service treatment records. See Miller v. West, 11 Vet. App. 345, 348 (1998) (conclusion by a medical professional not probative without a proper factual predicate in the record).  

Based on the above and in compliance with the April 2013 Court Order, the claim is remanded to obtain another VA examination that adequately addresses the issues laid out in the Board's November 2011 remand.  Additionally, in doing so, the VA examiner should be provided with a typed copy of the "illegible" portions of the Veteran's service treatment records. See Appellee's Motion for Remand, p. 6. 

Accordingly, the case is REMANDED for the following action:

1. Obtain typed copies of the illegible portions of the Veteran's service treatment records and associate such copies with the claims file; the copies are to be sent, along with the Veteran's claims file, to the VA examiner(s) referenced below for review in conjunction with the VA knee examination.  

2. Schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of any left knee disability found to be present, including but not limited to synovitis, degenerative joint disease, a meniscal tear, and a total knee replacement.  The examiner must review the claims file and note such review in the examination report.  The examiner should include a review of the Veteran's history and current complaints as well as a comprehensive orthopedic evaluation and any tests deemed necessary. 

Note: The examiner(s) MUST be provided with a typed copy of the illegible portions of the Veteran's service treatment records. 

The examiner is asked to provide an opinion with respect to the following questions: 

In-service Incurrence 

a. Based on a review of the entire record of evidence, is it at least as likely as not (50 percent or greater probability) that any left knee disorder, to include synovitis, degenerative joint disease, a meniscal tear, and/or a total knee replacement, had its onset during the Veteran's period of active duty service, or was otherwise caused by any incident or event that occurred during active duty service, to include the "severe left knee sprain" documented by the service treatment records. See February 1968 STR. 

b. Is it at least as likely as not that (50 percent or greater probability) that arthritis of the left knee manifested within one year of the Veteran's separation from service, in January 1971 (that is, by January 1972)? 

In answering the above questions, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

A complete rationale must be given for each opinion expressed.  In this regard, a discussion of the facts and medical principle involved would be of considerable assistance to the Board. 

Pre-existing left knee condition/aggravation 

a. Based on a review of the entire record, can it be concluded with a reasonable degree of medical certainty, that the Veteran had a left knee injury, defect, or disorder prior to entering active duty service in January 1968?  If so, stated the approximate date of onset of any such injury, defect, or disorder. 

b. If an injury, defect, or disorder of the Veteran's left knee preexisted active duty service, was there a worsening of such injury, defect, or disorder during service?

If so, state whether the worsening (i.e., an increase in severity) represented the natural progress of the injury, defect, or disorder; or was such a worsening beyond the natural progress of the injury, defect, or disorder (i.e., representing a permanent worsening of the underlying condition).  

With respect to the above, the examiner is asked to answer each of the questions posed, and to provide a complete rationale for any opinions expressed.  

3. After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


